Citation Nr: 1712607	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  11-31 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether the severance of service connection for hearing loss of the left ear is warranted. 


ATTORNEY FOR THE BOARD

S. Solomon 











INTRODUCTION

The Veteran served on active duty from June 1978 to June 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which severed service connection for hearing loss of the left ear effective May 31, 2010.  


FINDING OF FACT

The evidence does not show that the grant of service connection for hearing loss was clearly and unmistakably erroneous. 


CONCLUSION OF LAW

The criteria to sever service connection for hearing loss of the left ear have not been met. 38 U.S.C.A. §§ 1110, 1154(b) (West 2014); 38 C.F.R. §§ 3.105 (d), 3.303, 3.304, 3.307 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   
In addition, there are specific notice requirements, which are specifically applicable to severance of service connection. 38 C.F.R. § 3.105 (d), (i)(2016).

Ordinarily, the Board must ensure that the VA has satisfied its obligation to afford the proper due process, including providing notice and assistance.  In this case, however, the Board is granting in full the benefit sought on appeal.  Therefore, the Board need not discuss whether there has been compliance with the VCAA or due process requirement for severance of service connection, as any noncompliance ultimately amounted to no more than harmless error. 38 C.F.R. § 20.1102 (2016). See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II. Severance of service connection

The Veteran contends that his service connection for hearing loss of the left ear was improperly severed.  Service connection for hearing loss in the left ear was granted in October 2008.  The RO severed service connection on the grounds that the grant was erroneous in light of a 2008 VA examination showing that the Veteran's hearing in the left ear was within normal range for VA purposes. 

Service connection will be severed only where evidence establishes that a previous grant of service connection was clearly and unmistakably erroneous with the burden of proof being on the Government. 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105. "Clear and unmistakable evidence" is an "onerous" evidentiary standard, requiring the error to be "undebatable." Cotant v. Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

Notably, VA regulations afford certain protections with respect to a disability that has been service-connected for longer than 10 years.  38 C.F.R. § 3.957 (2016).  Because the Veteran's hearing loss in the left ear has not been service-connected for more than 10 years, such protections need not apply in this case.

Impaired hearing will be considered a disability for VA purposes when the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 decibels (dB) or more; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385(2016).  

In this case, the October 2008 VA examination reflects that the Veteran had 0 dB at 500 HZ, 10 dB at 1000 HZ, 15 dB at 2000 HZ, 15 dB at 3000,  and 35 dB at 4000 HZ with speech recognition score of 100.  As outline above, these results do not meet the auditory threshold required for the Veteran's hearing loss to be a disability for VA purposes.  However, VA medical treatment records from December 2009 reflect that the Veteran had an auditory threshold of 45dB at 4000 HZ, which sufficient for his hearing loss to be considered a disability.  Although the AOJ found this finding to be of little probative value, based on ambiguity as to whether this testing met VA criteria and due to VA opinion evidence that post-service further increase is severity of hearing loss was not due to service (but the in-service increase was), the Board finds that this positive finding brings question as to whether the Veteran had a hearing loss disability in the left ear as defined by VA.  As there is a question, the Board cannot find that there was undebatable error in granting service connection.

As noted above, in order for severance of a service connection to be warranted, the error must be one where reasonable minds could not differ and that the outcome of the claim would have been different but for that error.  Here, the discrepancy in the auditory threshold results at 4000 HZ entails that the evidence does not clearly and unmistakably demonstrate that the service connection for his hearing loss in the left ear was an error.  The record contains contradictory evidence as to whether the Veteran has hearing disability for VA purposes.  For this reason, severance of service connection for the Veteran's left ear hearing loss is not warranted.  


ORDER

Severance of service connection is not warranted, and service connection for the Veteran's left ear hearing loss is restored. 



____________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


